DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,970,120 (hereinafter ‘120).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘120.
It is noted that the instant application is a later-filed continuation of ‘120. Claims 1-18 of ‘120 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘120 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claim 1 of ‘120 with the differences boldfaced for the Applicant's convenience.
Claim 1 of the Instant Application
Claim 1 of US Pat No. 10,970,120
A method for load balancing in a neural network system, the method comprising:
A method for load balancing in a neural network system, the method comprising:
tagging any one or a combination of one or more kernels, one or more neurons,
and one or more layers of the neural network system with metadata;
tagging any one or a combination of one or more kernels, one or more neurons, and one or more layers of the neural network system with metadata, the metadata including information on neuron availability;
detecting that there are neurons available for execution; and
detecting, by a scheduler, that there are neurons available for execution in layers subsequent to a current layer being processed; and
scheduling and load balancing computations for execution using the metadata.
scheduling and load balancing, by the scheduler, computations for execution in the layers subsequent to the current layer being processed using the metadata while the current layer is being processed.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 11 recite the limitations “tagging any one or a combination of one or more kernels, one or more neurons, and one or more layers of the neural network system with metadata”, “detecting that there are neurons available for execution” and “scheduling and load balancing computations for execution using the metadata”. These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind. For example, “tagging any one or a combination of one or more kernels, one or more neurons, and one or more layers of the neural network system with metadata [...]” in the context of the claim encompasses a user making a manually labeling data. Similarly, ’schedule and load balancing computations [...]” in the context of the claim encompass the user manually performing the scheduling steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The system performing these steps are recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-10 and 12-20 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claims 1 and 11, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claims 1 and 11. For instance, Claims 2-10 and 12-20 recite further mental steps which fail to make the claims any less abstract and thus are not additional to the abstract idea. Claims 2-10 and 12-20 do not add any steps or elements, when considered both individually and as a combination, that would convert Claims 1 and 11 into patent-eligible subject matter.
Claims 1-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US Pat No. 10,019,668) in view of Zaribafiyan et al. (US Pat No. 9,916,283).
Woo and Zaribafiyan were disclosed in IDS dated 04/05/2021.

Regarding claim 1, Woo teaches a method for load balancing in a neural network system, the method comprising:
detecting that there are neurons available for execution (col 8 lines 25-47; col 9 lines 23-50); and
scheduling and load balancing computations for execution using the metadata (col 10 line 58 to col 11 line 12).
Woo does not teach tagging any one or a combination of one or more kernels, one or more neurons, and one or more layers of the neural network system with metadata.
Zaribafiyan teaches using metadata representing computational costs to aid load balancing of workloads (col 20 lines 26-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tag the portion of the neural network system with metadata, the metadata including the representative computational costs. Metadata is defined as data about data (Microsoft Computer Dictionary, 5th Edition, 2002). Therefore, one would be motivated by the desire to provide more information to assist the scheduling and load balancing of workloads such as taught by Zaribafiyan.

Regarding claim 2, Woo teaches the neurons available for execution are neurons in layers subsequent to a current layer being processed (col 8 lines 25-47; col 9 lines 23-50).

Regarding claim 3, Woo teaches the scheduling and load balancing computations for execution includes scheduling and load balancing computations in one or more layers subsequent to a current layer being processed (col 10 line 58 to col 11 line 12).

Regarding claim 4, Woo teaches the scheduling and load balancing computations for execution uses the metadata while a current layer is being processed  (col 10 line 58 to col 11 line 12).

Regarding claim 5, the combination of Woo and Zaribafiyan teach the metadata indicates any one or a combination of a kernel size, a filter size, a dropout layer, a number of neurons present in a layer, neuron readiness, and an activation function  (Woo col 2 lines 22-40, “size parameter”).

Regarding claim 6, the combination of Woo and Zaribafiyan teach the neuron readiness accounts for dependencies between neurons (Woo col 9 lines 23-50).

Regarding claim 7, the combination of Woo and Zaribafiyan teach the neuron readiness is updated after a neuron associated with the neuron readiness is pruned (Woo col 9 lines 23-50).

Regarding claim 8, the combination of Woo and Zaribafiyan teaches the metadata is tagged by any one or a combination of an application, a framework, or a user (wherein it is inherent that some component of the system performs the tagging).

Regarding claim 9, the combination of Woo and Zaribafiyan teaches the metadata is stored in any one or a combination of an instruction, a scalar register, a memory, and a hardware table (wherein it is inherent that the metadata is stored in memory such that it can retrieved).

Regarding claim 10, Woo teaches obtaining representative computational costs for the neural network system, wherein a computational cost is determined from the representative computational costs (col 2 lines 22-40); and storing the computational costs for the neural network system as metadata (col 2 lines 26-34).

Regarding claims 11-20, they are the system claims of claims 1-10 above. Therefore, they are rejected for the same reasons as claims 1-10 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric C Wai/Primary Examiner, Art Unit 2195